                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

CHRIS SLAVICK, #A0765881,                         )   CIV. NO. 1:18-cv-00290-DKW-KJM
                                                  )
                 Plaintiff,                       )   AMENDED ORDER DISMISSING
                                                  )   FIRST AMENDED COMPLAINT
       vs.                                        )   WITH PREJUDICE
                                                  )
SHAWN COLOTARIO, et al.,                          )
                                                  )
          Defendants.                             )
_____________________________                     )

       Before the court is pro se Plaintiff Chris Slavick’s First Amended Complaint

(FAC) brought pursuant to 42 U.S.C. § 1983. ECF No. 7. Slavick alleges that

Halawa Correctional Facility (HCF) and Oahu Community Correctional Center

(OCCC) staff violated his state and federal rights in May and June 2018.1

       For the following reasons, the FAC is DISMISSED with prejudice pursuant

to 28 U.S.C. § 1915(e) and 1915A(a), for failure to state any colorable claim for

relief.2




       1
       Slavick names HCF officers Warden Scott Harrington; Sergeant Shawn Colotario;
Sergeant Richard Lopez; Captain Dallen Paleka; Program Administrator Gary Kaplan; Sergeant
Adam Lorico, Jr.; Captain R. Aguon; Unit Manager An Uedoi; Officer Keone Limahai; and
OCCC Officer Murray as Defendants in their official and individual capacities.
       2
           This Order has been amended to correct clerical errors.
                           I. STATUTORY SCREENING

      The court is required to conduct a pre-Answer screening of all prisoners’

pleadings pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a). The court must

dismiss a claim or complaint that is frivolous, malicious, fails to state a claim for

relief, or seeks damages from defendants who are immune from suit. See Lopez v.

Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v. Robinson, 621

F.3d 1002, 1004 (9th Cir. 2010).

      Screening under §§ 1915(e)(2) and 1915A(b) involves the same standard of

review as that used under Federal Rule of Civil Procedure 12(b)(6). Watison v.

Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (screening under § 1915(e)(2)); see

also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (screening under

§ 1915A). Under Rule 12(b)(6), a complaint must “contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. The “mere possibility of misconduct”

or an “unadorned, the defendant-unlawfully-harmed me accusation” falls short of

meeting this plausibility standard. Id. at 678-79; see also Moss v. U.S. Secret

Serv., 572 F.3d 962, 969 (9th Cir. 2009).


                                            2
       Pro se litigants’ pleadings must be liberally construed and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted). The court must grant leave to amend if it appears the plaintiff

can correct the defects in the complaint, Lopez, 203 F.3d at 1130, but if a claim or

complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                   II. BACKGROUND3

       Without explanation, the FAC omits Count I and begins at Count II. See

FAC, ECF No. 7, PageID #67. In Count II, Slavick alleges that Defendants

Colotario, Lopez, and Murray conspired to seize his “injury supports,” for

unidentified medical injuries, causing him severe pain. Id. He claims that they

then falsely charged him with “lying, obstruction, and escape” to justify placing

him in solitary confinement, which allowed them to confiscate his legal materials

and obstruct a “May 17, 2018, hearing on a critical motion.” Id., PageID #67.

Slavick alleges, without any supporting facts, that Defendant Kaplan was also

involved with these allegedly false charges. See id., PageID #69 (Count IV).




       3
        Although the FAC has less factual support than the original Complaint, Slavick’s facts
are accepted as true. Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

                                               3
      In Count III, Slavick alleges Colotario, Lopez, and Murray fabricated the

false charges to justify transferring him to solitary confinement, so that Defendants

Harrington and Paleka could interfere with his legal property between May 10 and

July 8, 2018. See id., PageID #68. Slavick alleges this obstructed the prosecution

of his appeal in “CAAP-XX-XXXXXXX,” a state post-conviction petition.

      In Count IV, Slavick says that Kaplan failed to notify him that his attorney

scheduled a visit with Slavick for June 4, 2018, the day before Slavick’s state court

hearing, although his attorney never arrived on that date. Slavick alleges that

Defendant Lorico threatened to take Slavick to the June 5, 2018 hearing without

his cane, although it does not appear that Lorico followed through on this threat.

Lorico then issued Slavick another allegedly false rules violation, which omitted

Lorico’s alleged threat, but cited a “lack of 48 hour prior notice.” Id., PageID #69.

Slavick alleges that Kaplan and Defendant Aguyon4 “aided and abetted” these

“abuses,” and that Aguyon “actively executed the crimes.” Id.

      In Count V, Slavick alleges that Defendants Uedoi and Limahai tried to

“coerce” him into attending a disciplinary hearing on June 8, 2018, for which he

had not received notice. Id., PageID #71. Slavick held a sign to his cell window




      4
       Slavick randomly spells this Defendant’s name as Aguon and Aguyon.

                                            4
stating, “OBJECT TO YOU,” and refused to participate. Id. He alleges Limahai

swore at him and Uedoi said that she would hold the hearing without him.5

      In Count VI, Slavick says Limahai and Defendant Souza stood outside his

cell telling Slavick to “cuff up” and clicking handcuffs in a threatening manner.

Id., PageID #72. When Slavick refused this order, Limahai allegedly told him that

they would beat and rape him and tried to incite nearby inmates to harass him.6

      In Count VII, Slavick says that acting Sergeant Allen, who is not a

Defendant, refused to accept Slavick’s police report on June 9, 2018. Id., PageID

73. Later that morning, Lorico gave Slavick a trash bag and told him to “pack-up”

for transfer to the High SHU (special housing unit). Id. Lorico took Slavick’s

belongings, including his cane, and Aguyon summoned an armored assault team to

assist in the transfer. Id. Captain Shook returned Slavick’s cane, however, and

and the assault team was not required. Slavick complains that guards repacked his

property into smaller bags and loaded them into the trunk of a car out of his sight.

He says he was not permitted “full access” to his legal papers until he was released

from the High SHU on July 8, 2018. Id.




      5
       Slavick states this claim is “continued on 6A” but provides no supplemental page 6A.
      6
       Slavick states this claim is “continued on 7A” but provides no supplemental page 7A.

                                              5
      Slavick broadly alleges that Defendants’ actions violated the Fifth, Eighth,

and Fourteenth Amendments, the Americans with Disabilities Act (ADA), 42

U.S.C. § 12132, et seq., and unidentified criminal statutes. Slavick seeks an order

expunging his May 10 and June 5 disciplinary charges and damages.

                                 III. DISCUSSION

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

elements: (1) that a right secured by the Constitution or laws of the United States

was violated, and (2) that the alleged violation was committed by a person acting

under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

Additionally, a plaintiff must allege that he suffered a specific injury as a result of

a particular defendant’s conduct and an affirmative link between the injury and the

violation of his rights. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692

(1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).

A.    Rule 8

      Slavick’s FAC is more confusing than the original Complaint, with fewer

relevant facts from which the court can infer that any Defendant violated his rights.

Slavick again alleges that Defendants violated various constitutional amendments,

the ADA, and unidentified criminal statutes, without regard to the court’s careful

explanation of the deficiencies in these allegations in the September 24, 2018


                                           6
Order Dismissing Complaint With Leave to Amend (September 24 Order). ECF

No. 4. The court has struggled to understand the FAC’s statement of facts, with

and without reference to Slavick’s original Complaint, to ignore Slavick’s opinions

and legal conclusions, and to discern sufficient facts to support his claims, and has

been left, for the most part, to guess.

      Because the FAC again fails to give Defendants or the court a fair

understanding of Slavick’s claims, the court is unable to “infer more than the mere

possibility of misconduct” by any Defendant. Iqbal, 556 U.S. at 679. Slavick has

had two opportunities to explain his claims and has ignored the court’s detailed

guidance regarding what he must do to raise a plausible claim for relief. The FAC

is DISMISSED with prejudice for failure to state a colorable claim for relief,

because it is clear that granting further leave to amend is futile.

B.    Fifth Amendment

      Slavick again alleges that Defendants violated the Fifth Amendment, see

Counts III, V, VII, despite the court’s clear instructions that the Fifth Amendment

applies “only to actions of the federal government – not to those of state or local

governments.” Lee v. City of Los Angeles, 250 F.3d 668, 687 (9th Cir. 2001)

(citing Schweiker v. Wilson, 450 U.S. 221, 227 (1981) ). Slavick cannot state a




                                           7
claim against Defendants under the Fifth Amendment, and these claims are

DISMISSED with prejudice.

C.    ADA

      In Counts IV and VII, Slavick alleges that Defendants violated his rights

under the ADA. As the September 24 Order explained, to state a claim under Title

II of the ADA, a plaintiff must allege that:

      (1) he is an individual with a disability; (2) he is otherwise qualified to
      participate in or receive the benefit of some public entity’s services,
      programs, or activities; (3) he was either excluded from participation
      in or denied the benefits of the public entity’s services, programs, or
      activities, or was otherwise discriminated against by the public entity;
      and (4) such exclusion, denial of benefits, or discrimination was by
      reason of [his] disability.

Simmons, 609 F.3d at 1021 (quoting McGary v. City of Portland, 386 F.3d 1259,

1265 (9th Cir. 2004)).

      Slavick again fails to allege any facts showing that he was excluded from a

prison benefit, service, program, or activity, or was discriminated against on the

basis of his wholly unexplained disability. Having been afforded a previous

opportunity to amend, and having ignored the court’s guidance on how to do so,

Slavick’s claims under the ADA are now DISMISSED without leave to amend.




                                          8
D.    Criminal Statutes

      In Counts V and VI, Slavick alleges that Defendants violated unspecified

federal criminal statutes prohibiting conspiracy, harassment, terroristic threatening,

attempted assault, and attempted sexual assault. As Slavick was informed,

individuals rarely have a private cause of action to prosecute criminal statutes.

See, e.g., Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (18 U.S.C. §§ 241

and 242 provide no private right of action and cannot form basis for civil suit);

Chrysler Corp. v. Brown, 441 U.S. 281, 316 (1979) (finding a private right of

action under a criminal statute is rarely implied). Rather, whether to bring charges

and prosecute criminal statutes is left to the discretion of a prosecutor. United

States v. Batchelder, 442 U.S. 114, 124 (1979); see also Inmates of Attica

Correctional Facility v. Rockefeller, 477 F.2d 375 (2d Cir. 1973).

      Slavick again fails to state a claim regarding Defendants’ alleged violations

of unidentified federal criminal statutes, and these claims are DISMISSED with

prejudice.

E.    First Amendment

      Although Slavick does not explicitly allege a violation of the First

Amendment, he alleges Defendants retaliated against him and suggests they




                                          9
interfered with his access to the court in CAAP XX-XXXXXXX, suggesting First

Amendment claims.

       1.      Right of Access to the Court

       To state a denial of access to the courts, a plaintiff must show that he

suffered an “actual injury,” i.e., prejudice with respect to contemplated or existing

litigation, such as the inability to meet a filing deadline or to present a

non-frivolous claim. Lewis v. Casey, 518 U.S. 343, 348-349 (1996). An “actual

injury” is one that hinders the plaintiff’s ability to pursue a legal claim. Id. at 351.

Actual injury can be shown by prison officials’ denial of required assistance or

active interference with litigation. Silva v. Di Vittorio, 658 F.3d 1090, 1102 (9th

Cir. 2011), overruled on other grounds by Coleman v. Tollefson, — U.S. —, 135

S. Ct. 1759 (2015).7

       Although Slavick alleges that he had limited access to his legal paperwork

while he was in solitary confinement, it was returned to him in disarray, and he

was not notified that his attorney made an appointment to see him and then failed

to show up, he again fails to explain what actual injury this caused him. As noted

in the September 24 Order, the public record in CAAP-XX-XXXXXXX shows that


       7
         In the original Complaint, Slavick alleged Defendants interfered in three cases: (1) State
v. Slavick, CR 13-1-1461 (Haw. 1st Cir. 2013); (2) a federal habeas petition, and (3) Slavick v.
State, No. CAAP XX-XXXXXXX (Haw. App. 2017). See Compl., ECF No. 1, PageID #9-12.

                                                10
Slavick was able to file numerous documents in that case, even while he was in

solitary confinement, including a timely opening brief on June 25, 2018. Since

then, Slavick has filed six letters, five motions, and a Reply brief, and the action is

currently pending. See eCourt Kokua, http://www.courts.state.hi.us/.

      Slavick again fails to allege sufficient, plausible facts to identify any actual

injury to CAAP-XX-XXXXXXX, or any other past, active, or contemplated litigation.

To the extent Slavick attempts to maintain a First Amendment denial of access to

the court claim, it is DISMISSED with prejudice.

      2.     Retaliation

       In Count VII, Slavick vaguely alleges “Retaliation.” FAC, ECF No. 7,

PageID #73. “Within the prison context, a viable claim of First Amendment

retaliation entails five basic elements: (1) An assertion that a state actor took some

adverse action against an inmate (2) because of (3) that prisoner’s protected

conduct, and that such action (4) chilled the inmate’s exercise of his First

Amendment rights, and (5) the action did not reasonably advance a legitimate

correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)




                                           11
(footnote omitted).8 Speculation that defendants acted out of retaliation is not

sufficient. Wood v. Yordy, 753 F.3d 899, 904 (9th Cir. 2014) (citing cases).

       Slavick apparently alleges that Defendants moved him to the High SHU on

June 9, 2018, in retaliation for his refusal to attend the disciplinary hearing or to be

handcuffed the day before. It is unlikely that refusing to attend a prison

disciplinary hearing is protected conduct. Slavick’s own allegations, however,

show that he refused to leave his cell and defied a direct order to be handcuffed.

These statements contradict a finding that Defendants retaliated against him for

any protected conduct, chilled the exercise of his First Amendment rights, or that

some other unidentified protected conduct was “the ‘substantial’ or ‘motivating’

factor” behind his transfer to the High SHU, or that this transfer did not advance a

legitimate, penological interest. Brodheim v. Cry, 584 F.3d 1262, 1269, 1271 (9th

Cir. 2009). Slavick again fails to state a plausible retaliation claim, and this claim

is DISMISSED with prejudice.




       8
         See also Hines v. Gomez, 108 F.3d 265, 267-68 (9th Cir. 1997) (for retaliation, prisoner
must allege that the type of activity in which he was engaged was constitutionally protected, that
the protected conduct was a substantial or motivating factor for the alleged retaliatory action, and
that the retaliatory action advanced no legitimate penological interest. )

                                                12
F.    Eighth Amendment

      The Eighth Amendment protects prisoners from inhumane methods of

punishment and inhumane conditions of confinement. Morgan v. Morgensen, 465

F.3d 1041, 1045 (9th Cir. 2005). Prison officials must provide prisoners with

medical care and take reasonable measures to guarantee their safety. Farmer v.

Brennan, 511 U.S. 825, 832-33 (1994) (internal citations and quotations omitted).

A prison official violates the Eighth Amendment when two requirements are met:

(1) the deprivation alleged is, objectively, sufficiently serious, and (2) the official

is, subjectively, deliberately indifferent to the inmate’s health or safety. See id.,

511 U.S. at 834.

      1.     Threats and Verbal Harassment

      Allegations of threats and verbal harassment standing alone fail to state a

colorable constitutional claim under § 1983 and do not violate the Eighth

Amendment. See Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir.1997), abrogated

in part on other grounds by Shakur v. Schriro, 514 F.3d 878, 884-85 (9th Cir.

2008); Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987) (holding that

prison guard’s use of “vulgar language” toward a prisoner did not violate the

Constitution); see e.g., Austin v. Terhune, 367 F.3d 1167, 1171-72 (dismissing

allegations of “mere verbal sexual harassment” under the Eighth Amendment);


                                           13
Blueford v. Prunty, 108 F.3d 251, 254-55 (9th Cir. 1997) (granting qualified

immunity to guard who engaged in “vulgar same-sex trash talk” with inmates).

      Slavick’s claims that Colotario, Lopez, Murray, Lorico, Limahai, Souza,

Aguon, or others swore at and threatened him fail to state a claim and are

DISMISSED with prejudice.

      2.     Medical Care

      Deliberate indifference to a prisoner’s serious medical needs violates the

Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976); McGuckin v.

Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled in part on other grounds by

WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc).

A “serious” medical need exists if the failure to treat a prisoner’s condition could

result in further significant injury or the “unnecessary and wanton infliction of

pain.” McGuckin, 974 F.2d at 1059 (citing Estelle, 429 U.S. at 104). A prison

official is deliberately indifferent if he knows that a prisoner faces a substantial risk

of serious harm and disregards that risk by failing to take reasonable steps to abate

it. Farmer, 511 U.S. at 837.

      Slavick alleges that Colotario, Lopez, and Murray took or threatened to take

his unidentified “injury supports.” FAC, ECF No. 7, PageID #67. Presumably,

Slavick is referring to a cane that he mentions throughout the pleading. He says


                                           14
this caused him severe pain. Slavick fails to provide sufficient context to this

claim to infer that any Defendant acted with deliberate indifference. He does not

say when this happened, why his cane or other medical support appliance was

taken, how long this alleged deprivation lasted, whether the confiscation was

medically authorized, or whether he suffered further injury from this alleged

deprivation. Reading his claims in the FAC, together with reference to his

allegations in the original Complaint, it appears his cane was only taken during

transportation to and from court, and perhaps, during movements within HCF.

Slavick also fails to explain how Colotario and Lopez, who are allegedly employed

at HCF, colluded with Murray, who is allegedly employed at OCCC, to deprive

him of his cane or falsely charge him with misconduct.

      Slavick again fails to allege sufficient facts to show that Colotario, Lopez,

Murray or any other Defendant objectively deprived him of the minimal civilized

necessities of life when they temporarily confiscated his cane, if this is what he

alleges, or in any other manner subjected him to cruel and unusual punishment.

Lopez v. Smith, 203 F.3d 1122, 1132-33 (9th Cir. 2000). Having been afforded a

previous opportunity to amend, and having ignored the court’s guidance on how to

do so, Slavick’s claims as alleged under the Eighth Amendment fail to state a

colorable claim and are now DISMISSED without leave to amend.


                                          15
G.    Fourteenth Amendment

      Slavick alleges that Defendants violated his Fourteenth Amendment rights to

due process regarding his allegedly false disciplinary charges and to equal

protection of the laws regarding his vague allegations of “racial hate crimes.”

FAC, ECF No. 7, PageID #67-69, 72.

      1.     Equal Protection

      “To state a claim for violation of the Equal Protection Clause, a plaintiff

must show that the defendant acted with an intent or purpose to discriminate

against him based upon his membership in a protected class.” Serrano v. Francis,

345 F.3d 1071, 1082 (9th Cir. 2003) (citation omitted). Alternatively, a plaintiff

may state an equal protection claim if he shows that similarly situated individuals

were intentionally treated differently without a rational relationship to a legitimate

government purpose. Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)

(citations omitted).

      Slavick vaguely alleges “racial hate crimes” in the FAC, but again submits

no facts suggesting that he was discriminated against as part of a protected class or

that he was intentionally treated differently than other similarly situated inmates.

See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (citation

omitted) (holding Equal Protection Clause requires the State to treat similarly


                                          16
situated people equally); Mayner v. Callahan, 873 F.2d 1300, 1302 (9th Cir. 1989)

(stating that prisoners are not a protected class). Accordingly, having been

afforded a previous opportunity to amend, and having ignored the court’s guidance

on how to do so, Slavick’s Equal Protection claims are now DISMISSED without

leave to amend.

       2.     Due Process

       Slavick challenges his allegedly “fraudulent charges of ‘obstruction, lying,

and escape’ from May 10, 2018 and the June 5 ‘refusal’ charge” and seeks to have

the charges expunged from his institutional file. FAC, ECF No. 7, PageID #75.

       A prisoner is entitled to limited due process protections when he is charged

with a disciplinary violation.9 See Serrano, 345 F.3d at 1077 (citing Wolff v.

McDonnell, 418 U.S. 539, 564-571 (1974)). These procedural protections apply

“only when the disciplinary action implicates a protected liberty interest in some

‘unexpected matter’ or imposes an ‘atypical and significant hardship on the inmate

in relation to the ordinary incidents of prison life.’” Id., 345 F.3d at 1078 (quoting

Sandin v. Conner, 515 U.S. 472, 484 (1995)); Ramirez v. Galaza, 334 F.3d 850,

860 (9th Cir. 2003).


       9
         These protections include the rights to call witnesses, present documentary evidence and
to receive a written statement of the evidence relied upon and the reasons for the disciplinary
action. See Wolff, 418 U.S. at 564-65.

                                               17
      Sandin held that a Hawaii inmate had no liberty interest in freedom from

disciplinary segregation that lasted thirty days, when the evidence showed that the

conditions in segregation “with insignificant exceptions, mirrored those conditions

imposed on inmates in administrative segregation and protective custody,” and the

segregation did not “inevitably affect” the length of his prison sentence. 515 U.S.

at 486-87. Since Sandin, “the Courts of Appeals have not reached consistent

conclusions for identifying the baseline from which to measure what is atypical

and significant in any particular prison system.” Wilkinson v. Austin, 545 U.S.

209, 223 (2005). Courts within the Ninth Circuit look to:

      1) whether the challenged condition ‘mirrored those conditions
      imposed upon inmates in administrative segregation and protective
      custody,’ and thus comported with the prison’s discretionary
      authority; 2) the duration of the condition, and the degree of restraint
      imposed; and 3) whether the state’s action will invariably affect the
      duration of the prisoner’s sentence.

Ramirez, 334 F.3d at 861 (quoting Sandin, 515 U.S. at 486-87); see also Chappell

v. Mandeville, 706 F.3d 1052, 1064-65 (9th Cir. 2013). Only if the prisoner

alleges facts sufficient to show a protected liberty interest should courts consider

“whether the procedures used to deprive that liberty satisfied Due Process.”

Ramirez, 334 F.3d at 860.

      First, there is no constitutional right to be free from false charges. See

Garrott v. Glebe, 600 F. App’x. 540, 545 (9th Cir. 2015) (holding there is no

                                          18
clearly established federal law that “a prisoner has a right to be free from false

accusations”); Contreras v. Herrera, 2018 WL 4961510, at *4 (S.D. Cal. Oct. 15,

2018) (same); Smith v. Albee, 2016 WL 6094471, at *4 (E.D. Cal. Oct. 18, 2016)

(stating, “falsification of disciplinary reports does not state a stand-alone

constitutional claim,” because “[t]here is no constitutionally guaranteed immunity

from being falsely or wrongly accused of conduct which may result in the

deprivation of a protected liberty interest”); Solomon v. Meyer, 2014 WL 294576,

at *2 (N.D. Cal. 2014) (same). While the “Constitution demands due process,” it

does not require “error-free decision-making.” Chavira v. Rankin, 2012 WL

5914913, at *1 (N.D. Cal. 2012); see also Johnson v. Felker, 2013 WL 6243280, at

*6 (E.D. Cal. 2013) (“Prisoners have no constitutionally guaranteed right to be free

from false accusations of misconduct, so the mere falsification of a [rules violation]

report does not give rise to a claim under section 1983.”) (citing Sprouse v.

Babcock, 870 F.2d 450, 452 (8th Cir. 1989) and Freeman v. Rideout, 808 F.2d 949,

951-53 (2d Cir. 1986)).

      Second, if Slavick challenges disciplinary proceedings relating to these

allegedly false charges, that resulted in his temporary placement in solitary

confinement between May 10 and July 8, 2018, he again fails to allege any facts

showing that he suffered atypical and significant hardship in relation to the


                                           19
conditions in administrative or protective custody. Nor does he allege that his

detention in solitary confinement will inevitably affect the term of his sentence. In

short, Slavick’s conclusory “due process” claims do not even state the

“threadbare” elements of a due process claim from which the court can plausibly

find that Defendants violated his right to due process. See Iqbal, 556 U.S. at 678.

      Slavick’s Fourteenth Amendment due process and equal protection claims

are DISMISSED for his failure to state a claim. Because Slavick has been given

two opportunities and clear instructions on what is needed to state these claims,

and has failed to do so, they are dismissed with prejudice.

H.    Official Capacity Claims

       “Section 1983 provides a federal forum to remedy many deprivations of

civil liberties, but it does not provide a federal forum for litigants who seek a

remedy against a State for alleged deprivations of civil liberties. The Eleventh

Amendment bars such suits unless the State has waived its immunity.” Will v.

Mich. Dept. of State Police, 491 U.S. 58, 66 (1989). There are three exceptions to

this general rule: (1) the State may waive its Eleventh Amendment defense; (2)

“Congress may abrogate States’ sovereign immunity by acting pursuant to a grant

of constitutional authority”; and (3) a suit seeking prospective injunctive relief may

proceed. Douglas v. Calif. Dept. of Youth Auth., 271 F.3d 812, 817 (9th Cir. 2001)


                                          20
(citations omitted); Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir.

2007) (“The Eleventh Amendment bars suits for money damages in federal court

against a state, its agencies, and state officials acting in their official capacities.”).

Thus, Defendants named in their official capacities are generally subject to suit

under § 1983 only “for prospective declaratory and injunctive relief . . . to enjoin

an alleged ongoing violation of federal law.” Oyama v. Univ. of Haw., 2013 WL

1767710, at *7 (D. Haw. Apr. 23, 2013) (quoting Wilbur v. Locke, 423 F.3d 1101,

1111 (9th Cir. 2005), abrogated on other grounds by Levin v. Commerce Energy

Inc., 560 U.S. 413 (2010)).

       The State has not waived its immunity from suit under § 1983, nor has

Congress abrogated it. Slavick does not allege an ongoing constitutional violation

that can be remedied by prospective injunctive relief. Damages claims against all

Defendants named in their official capacities are DISMISSED with prejudice.

                                  IV. CONCLUSION

       (1) The First Amended Complaint is DISMISSED with prejudice pursuant

to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1) for failure to state a colorable claim

for relief.




                                            21
         (2) This dismissal counts as a “strike” under 28 U.S.C. § 1915(g).10

         (3) The Clerk is directed to close this case.

         IT IS SO ORDERED.

         DATED: December 11, 2018 at Honolulu, Hawaii.




                                                         /s/ Derrick K. Watson
                                                         Derrick K. Watson
                                                         United States District Judge




Chris Slavick v. Shawn Colotario, et al.; Civil No. 18-00290 DKW-KJM;
AMENDED ORDER DISMISSING FIRST AMENDED COMPLAINT
WITHOUT LEAVE TO AMEND
Slavick v. Colotario, et al., No. 1:18-cv-00290 DKW-KJM; Scrng ‘18 Slavick 18-290 (dsm FAC)




         10
        Under § 1915(g), a prisoner may not bring a civil action or appeal a civil judgment in
forma pauperis if he has,

         on 3 or more prior occasions, while incarcerated or detained in any facility,
         brought an action or appeal in a court of the United States that was dismissed on
         the grounds that it is frivolous, malicious, or fails to state a claim upon which
         relief may be granted, unless the prisoner is under imminent danger of serious
         physical injury.

                                                          22
